Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution after Appeal Brief

In view of the Appeal Brief filed on 4/2/2021, PROSECUTION IS HEREBY REOPENED. The office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As to claims 1, 8 and 15, recite limitations that are not in the specification: 
“detecting a new track that splits from a track of the prior-client;”
The Examiner notes that the closest description in the instant disclosure is 
“…As suggested above, known target tracking algorithms for camera/radar/lidar may be used to track the prior-client 18 when the automated-taxi 12 is initially boarded by the prior-client 18, and would track the appearance of a new target such as the object 16 when the prior-client 18 leaves the automated-taxi 12 and leaves behind the object 16, e.g. an empty food bag…”, paragraph 18.

Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained….”.  It is not clear how the new track that splits from a track is detected?. How is the algorithm that detects a new track that splits from a track?. There is not corresponding  disclosure in the specification. The Examiner gives the broader reasonable interpretation to the limitation, see rejection below prior art rejection. 
Claims 2-7, 9-14 and 16-20,  they depend of claims 1, 8 and 15 and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims lacking written description so the metes and bounds of the claimed invention can be ascertained.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1, 8 and 15, recite limitations that are not in the specification: 
“detecting a new track that splits from a track of the prior-client;”
35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). >But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. 1965) ("[I]t is not essential to a patentable combination that there be interdependency between the elements of the claimed device or that all the elements operate concurrently toward the desired result"); Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. 1965)”. )”. In the instant claim it is no clear how the method  of the independent claim is detecting  a new track that splits from a track. How is the algorithm  for is detecting  a new track that splits from a track?. Per MPEP 2173.05(a) “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained….”.  Clarification is required.
Claims 2-7, 9-14 and 16-20,  they depend of claims 1, 8 and 15 and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “detecting, …, an object aboard an taxi; determining that an object was left by a prior-client of the taxi, wherein determining that the object was left by the prior-client of the taxi comprises: tracking the prior-client using a target tracking algorithm; detecting a new track splitting from a track of the prior-client; and identifying a new target corresponding to the new track as the object;”
The  “detecting, determining,  tracking, identifying”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for keeping a taxi clean by detecting an the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as  “conveying, … to a present-client, a cleaning-request to remove the object from the automated-taxi”.  These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a perception-sensor”, from the instant specification,  “ [0012] The system 10 includes a perception-sensor 20 operable to detect the object 16 or objects 16 aboard an automated-taxi 12. The object 16 or the objects 16 may include, but are not limited to, instances of clients (e.g. the present-client 14 and/or the prior-client 18) of the automated-taxi 12, trash, baggage (e.g. one or more shopping bags), luggage,
trash, dirt, vomit. etc. The perception-sensor 20 may consist of or include one or more
various devices such as, but is not limited to, one or more instances of a camera, lidar,
radar, weigh sensor, ultrasonic transducer, or any combination thereof, as will be
recognized by those in the object detection arts. The one or more devices that make up
the perception-sensor 20 may be co-located in a shared housing or distributed about the cabin and/or trunk area of the automated-taxi 12. “,  paragraph 12.

“an automated-taxi”, from the instant specification,  “[0014] The system 10 includes vehicle-controls 24 operable to drive, i.e. control movement of, the automated-taxi 12 by operating, for example, the steering, brakes, and accelerator of the automated-taxi 12. The vehicle-controls 24 may be only operable by automation, i.e. there may be no hand-wheel or pedals by which a human-driver could manually control or over-ride the autonomous (i.e. driverless) operation of the automated-taxi. However, this is not a requirement. The vehicle-controls 24 may include some form of means for manual control, a joy-stick for example that could be used in certain (e.g. emergency or vehicle-service) situations to manually steer and/or stop the automated-taxi 12….”, paragraph 14.
“a communication-device”, from the instant specification,  “[0013] The system 10 includes a communication-device 22 operable to communicate
with any or all clients including the present-client 14 and/or the prior-client 18 if he/she is
still aboard or proximate to the automated-taxi 12. The communication-device 22 may
consist of or include one or more various devices such as, but is not limited to, one or
more instances of a speaker, a display (e.g. general-purpose or reconfigurable), and/or a transceiver configured to communicate with a smartphone of any of the clients….”, paragraph 13.

The mentioned components above are just generic computer components. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim
“perception-sensor”, “an automated-taxi”, “a communication-device”,  these elements only are adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g);
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “perception-sensor”, “an automated-taxi”, “a communication-device”,  elements were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Other limitations in the claim, such as:
“conveying, … to a present-client, a cleaning-request to remove the object from the automated-taxi”. These are limitations toward accessing or receiving data (gathering In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“perception-sensor”, “an automated-taxi”, “a communication-device”, are anything other than generic computer components, and the “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);  and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely receiving and transmitting data over a network  is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “detecting, determining,  tracking, identifying”  
limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
ineligible.
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus (a controller-cicuit).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-7, 9-14 and 16-20, the claims recite elements such as 
recite “cleaning-request”, “an offer to reduce a fare paid”, “an agreement by the present-client to allow a detour”, “the controller-circuit is configured to reject a transportation-request”, “input-device”, “vehicle-controls operable to drive the automated-taxi”.
Even in combination, these elements do not integrate the method or system of organizing human activity into a practical application. The claims  are ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub No. 20190197325 (Reiley) in view of Pg. Pub No.20060120565 (Belau).
As to claims 1, 8 and 15, Reiley discloses a system for keeping an automated-taxi clean (abstract  and Fig. 1), said system comprising:
a perception-sensor operable to detect an object aboard an automated-taxi
(“…[0021] The autonomous vehicle also includes one or more optical sensors to capture data representative of an interior state of the autonomous vehicle…”, paragraph 21.
“…The autonomous vehicle can additionally or alternatively include one or more depth sensors (e.g., a LIDAR or structured light sensors) arranged inside the passenger compartment, such as paired with a 2D color camera…”, paragraph 22); 
a communication-device operable to communicate with a present-client of the automated- taxi
(“..For example, the autonomous vehicle (or the remote computer system) can generate a text message or in-application notification that includes: a prompt to return to the autonomous vehicle to retrieve a personal item; a detected type of the personal item (e.g., a bag, a box, a purse, an umbrella, a sweater, a jacket, etc.); a region of the post-ride image in which this personal item was detected…”, paragraph 66 and Fig. 2); and 
a controller-circuit in communication with the perception-sensor and the communication- device, said controller-circuit configured to determine that the object was left by a prior-client of the automated-taxi, wherein  determination that the object was left by a prior-client of the automated-taxi 
(“…[0066] … response to detecting a personal item--such as a box, bag, hat, jacket, scarf, or other tote or article of clothing--in the autonomous vehicle in Block S140 following the user's exit, the autonomous vehicle can trigger an audible and/or visual alarm prompting the user to return to the autonomous vehicle to collect her belongings, as in Block S150 described above. However, because the user may still be in possession of her smartphone despite leaving this personal item in the autonomous 
includes: tracking the prior-client 
(“[0096] In one implementation, during execution of the ride, the autonomous vehicle: records an interior video feed via an interior camera defining a field of view spanning a section of the interior of the autonomous vehicle occupied by the user; and tracks movements, posture, breathing rate, heart rate, and/or other biosignals of the user during the ride from this video feed…”, paragraph 96.
See also “[0002] This invention relates generally to the field of autonomous vehicles and more specifically to a new and useful method for monitoring an interior state of an autonomous vehicle in the field of autonomous vehicles”, paragraph 2);


(“… [0032] In a similar example, the autonomous vehicle can: autonomously navigate to a pickup location specified in a ride request submitted by a user; record the pre-ride image--via the interior-facing camera--prior to unlocking doors of the autonomous vehicle for the user upon arrival at the pickup location; initiate the ride once the user enters the autonomous vehicle (and confirms departure); autonomously navigate to a destination location specified in the ride request; monitor states of seat sensors and door sensors in the autonomous vehicle to detect the user exiting the autonomous vehicle…”, paragraph 32.
“… [0044] In the foregoing implementation, for a first flagged region of the post-ride image, the autonomous vehicle can: extract a set of features from the first flagged region of the post-ride image; compare the set of features to template images in the corpus of template images; quantify similarity between the set of features and these template images, such as by calculating a similarity score between the set of features extracted from the first flagged region of the post-ride image and features represented in each template image; and identify a particular template image--in the corpus--that exhibits greatest similarity to the first flagged region (e.g., the template image associated with a greatest similarity score). The autonomous vehicle can then tag the first flagged region of the post-ride image according to an object type (e.g., one of an electronic device, a bag, a box, a purse, a jacket, a hat…. associated with the particular template image, such as if the similarity score for the particular template image exceeds a preset threshold score…”, paragraph 44); and 
identifying a new target that corresponds to the new track as the object left  by the 
(“…monitor states of seat sensors and door sensors in the autonomous vehicle to detect the user exiting the autonomous vehicle (e.g., when at least one door of the autonomous vehicle is open and a seat sensor transitions from detecting presence of a body to absence of a body) following arrival of the autonomous vehicle at the destination location; and then record the post-ride image once departure of the user from the autonomous vehicle is detected. The autonomous vehicle can thus record the post-ride image as the user exits the autonomous vehicle in Block S120, detect an object left in the autonomous vehicle based on the post-ride image [Examiner interprets as identifying a new target that corresponds to the new track] in Blocks S130 and S140, and notify the user of the object in Block S150…”, paragraph 32 and first front figure, see at least steps s120, s130, s140 and s152); and 
operate the communication-device to convey to the present-client a cleaning- request to remove the object from the automated-taxi (“first front figure,  step s152).
Although, Reiley discloses
“…compare the set of features to template images in the corpus of template images; quantify similarity between the set of features and these template images, such as by calculating a similarity score…”, paragraph 44 and “…calculate a set of confidence scores for classification of the object as a set of object types (e.g., electronic device, bag, purse, article of clothing, food, food packaging, liquid, and vehicle damage) based on the set of features and based on a stored object model, as shown in FIGS. 2, 3, and 4..”, paragraph 45. Reiley does not expressly disclose
track that splits from a track
based on a target tracking algorithm
However, Belau discloses a method for detecting an object or a person in the interior of a vehicle (see abstract and paragraph 1). Further, Belau discloses
track that splits from a track
(Belau teaches “…image recording unit delivers images which in a first operating mode are subjected to identification [Examiner interprets as a track] by sampling or to classification….”, paragraph 4. “[0007] …, the system switches over to a second operating mode which uses among other things a faster image processing algorithm to track [Examiner interprets as track that splits from a track] …. Known tracking methods have the following properties, either alternatively or cumulatively…”, paragraph 7.
“…the present invention advantageously makes use of the idea of using an …. signal to switch between the different operating modes of a device for detecting an object or a person in the interior of a motor vehicle[Examiner interprets as track that splits from a track]…”, paragraph 39).

based on a target tracking algorithm
(“…example by means of an image processing algorithm. The classes for the data sent by the image recording unit may be for example: large person, small person, child in child seat, arrangement of the child seat, forward or backward facing, object on seat, empty seat, etc…”, paragraph 4).

for monitoring an interior state of an autonomous vehicle in the field of autonomous vehicles in order to detect an object or person in the interior of a vehicle (see Belau paragraph 1).

As to claims 2, 3, 4, 9, 10, 11, 16, 17 and 18, Reiley discloses
wherein the cleaning-request includes an offer to reduce a fare paid by the present-client for transportation by the automated-taxi in exchange for removing the object
(“…communication with an offer to discount the second rider's fare if the second rider removes this trash from the autonomous vehicle…”, 74 of Reiley); 
wherein the system includes a cleaning-station equipped with a cleaning-device, and the cleaning-request includes an offer to reduce a fare paid by the present-client for transportation by the automated-taxi in exchange for cleaning the automated-taxi
(“…autonomous vehicle to oversee users entering and exiting the autonomous vehicle, to call users to retrieve forgotten items, or to clean the autonomous vehicle's interior…”, paragraph 14); 
wherein the system includes a cleaning-facility and the cleaning-request includes an offer to reduce a fare paid by the present-client for transportation by the automated-taxi 
(“autonomously navigate to a maintenance facility for cleaning. The autonomous vehicle can similarly autonomously navigate to a maintenance facility for cleaning…”, paragraphs 71 and 74).  
As to claims 6 and 13, Reiley discloses
wherein the system includes an input-device operable by the present-client to report that the automated-taxi needs service (see first front figure element s152).

As to claims 7, 14 and 20, Reiley discloses 
wherein the system includes vehicle-controls operable to drive the automated-taxi, the controller-circuit is in communication with the vehicle-controls, and the controller-circuit is configured to operate the vehicle-controls to drive the automated-taxi to a destination of the present-client
(“[0009] As shown in FIGS. 1 and 5, a method for monitoring an interior state of an autonomous vehicle includes: at the autonomous vehicle, recording a pre-ride image of an interior of the autonomous vehicle prior to entry of a user into the autonomous vehicle in Block S110; in response to the user exiting the autonomous vehicle following arrival at a destination specified by the user…”, paragraph 9).

Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub No. 20190197325 (Reiley) in view of Pg. Pub No. 20060120565 (Belau) and in view of Pg. Pub No. 20160284137 (Levy).

As to claims 5, 12 and 19, Reiley discloses
wherein the system includes a client-list that documents that the object was left by a prior-client, and the controller-circuit is configured from the prior-client in response to a determination that the prior-client has left objects in the automated-taxi 
(Reiley discloses  recording records associated with a vehicle and users, “[0009] As shown in FIGS. 1 and 5, a method for monitoring an interior state of an autonomous vehicle includes: at the autonomous vehicle, recording a pre-ride image of an interior of the autonomous vehicle prior to entry of a user into the autonomous vehicle in Block S110; in response to the user exiting the autonomous vehicle following arrival at a destination specified by the user, recording a post-ride image of the interior of the autonomous vehicle in Block S120; comparing the post-ride image to the pre-ride image to identify a region of the post-ride image representing a change in the interior of the autonomous vehicle following occupancy of the user in the autonomous vehicle in Block S130; …”, paragraph 9.
Relay also teaches that his system, “…For example, if the autonomous vehicle identifies the object as a bag, purse, umbrella, or other non-electronic personal item, the autonomous vehicle (or the remote computer system) can transmit a text message or other electronic notification to the user's smartphone or initiate an automated call to the user's smartphone to prompt the user to return [Examiner interprets as system includes a client-list that documents that the object was left by a prior-client] to the autonomous vehicle since the user may still be carrying her smartphone despite leaving a bag or other personal item in the autonomous vehicle..”, paragraph 12.
Relay does not expressly disclose 
to reject a transportation-request
has left objects in the automated-taxi more than an occurrence-threshold number of times
However, Levy discloses a method for parking payment and policy detection ( giving the broadest reasonable interpretation, Levis discloses a method that based in an event, parking event, queries  a parking policy database to determine rules or regulation to apply for each event, abstract).
to reject a transportation-request and has left objects in the automated-taxi more than an occurrence-threshold number of times
(Levis discloses an event, “…detection of a parking event (300), [Examiner interprets as transportation-request] and a query to the … policy database (305)…”, paragraph 99.
 “  [0100] In case the number of historic… sessions [events] is …. the threshold, …. An alert may be issued to the user (350), such as using a pop-up message in the mobile device, a push notification in the mobile device, or the like. The alert may indicate to the user that the …[events] … is a prohibited… session [Examiner interprets as to reject a transportation-request]”, paragraph 100).

for monitoring events and apply rules and regulations such like the very well know rule of threshold because these rules and regulation are supporting data control related to vehicles and generated by sensors and the result would have been predictable (see Levis paragraph 2 and abstract).

Response to Arguments
Applicant’s arguments dated on  9/23/2020 have been very carefully considered but are not persuasive.
Applicant's remarks regarding to the prior art are fully addressed in the present Office Action as featured above and they are mute in view of new prior art incorporated in the prosecution of this case.
Applicant's remarks regarding to  101 rejection, the claims were reviewed  individually and as a whole. The rejection is maintained. This case is not rejected under 101 only because the invention ability to run on a general purpose computer components such as “with a perception-sensor”, “an automated-taxi”,  “a communication-device”, but   because the detail facially sufficient analysis provided above,   where the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis. The additional elements in the instant claims do not provide significantly more to the abstract idea identified above, as the additional elements do not:  Improve another technology or technical field; Improve the 

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/29/2021